DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/829,959 filed 27 March 2020. Claims 1-9 pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 27 March 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-9 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A spindle unit comprising: a support shaft that includes a first end that 5includes an attaching structure to a stationary frame, and a second end; an electromagnetic air-gap brake that includes a brake shaft to which resistance is applied upon rotation, and that is connected to the second end of the 10support shaft and positioned on the same axis as an axis of the support shaft; a spindle member that is formed into a cylindrical shape and is rotatably supported by the support shaft in a state in which the support shaft and 15the electromagnetic air-gap brake are inserted in the spindle member, a thread-wound bobbin being detachably mounted around the spindle member; and a coupler that couples the spindle member and the brake shaft to make the spindle member and the brake 20shaft interlock with each other.
Regarding claim 1, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, the claims require a specific configuration of a spindle assembly that includes specific locations of an air-gap brake and coupler. The specific structural features are not taught or rendered obvious by the prior art of record. Without any further references that teach or disclose the claimed system, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
6232686 teaches a clutch system for use in a spindle assembly that contains a hysteresis brake. However, the reference fails to teach the specific features and locations set forth in claim 1.
5238095 teaches a hysteresis clutch system. However, the reference fails to teach a spindle assembly that uses the specific features and locations set forth in claim 1.
9783388 teaches a clutch system for use in a spindle assembly that contains a hysteresis brake. However, the reference fails to teach the specific features and locations set forth in claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659